Title: To John Adams from Louisa Catherine Johnson Adams, 22 January 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Journal
					January 22-27, 1820
				
				Jany 22 The ettiquette question will soon be put down as the fathers of the Nation now decline all pretence to the right of first visits as Senators; but think they ought to receive it Strangers, making it thereby perfectly optional as it regards those who may be residents in the City to visit or not according to their inclination—And they are reduced to the necessity of denying the fact of the Committees having waited on Mr A—to call him to account for his Sins of omission—Sat at home all the morning and in the evening went to Mr de Neuvilles the boys anticipating a charming dance—but alas we found only a small party with rueful faces on account of its being the anniversary of poor Louis decapitation—Met there General Brown who was just arrived—Nothing heard of but the sublime eloquence of Mr Pinkney who is decidedly pronounced to be the first Orator in the United States—Some bad Music—Commodore  & Mrs. Rogers a little offended by the failure of their invitation to my Ball—but it is in vain to sigh and fret these accidents will happen take what pains I will to prevent it—Sent John Boyd to join the Columbus as a midshipman—23 Read prayers at home and in the evening went to take Tea with Mrs. Thornton quite sociably—The invitation was to meet Mr & Mrs Brown with whom it has been the fashion to pretend I was not on friendly terms. As he has a plantation which produces a revenue of about thirty thousand dollars a year he is of course a very great personage and every one who does not court himself and his Lady are looked upon as Goths and Vandals—I have been so silly but as I do not wish that any body should imagine there is any thing between us whatever I accepted the invitation and passed a very pleasant evening having a good deal of conversation with Mr Brown concerning Europe from whence he has recently returned and much more concerning my Brother with whom he is intimately acquainted and whose health he thinks would be much benefitted by a journey—He hinted to me that he had done a great deal for him and seemed to extort that from my gratitude which I was not willing to offer to the length of his purse. 24 Returned some visits in George Town, and went to see my Sisters who are all well—Passed the evening at Mrs. Smiths, quite sociably with the Boys and did not return home until eleven o’clock It is said that  a Lady of ill fame got into the Presidents House on new years day the Mistress of the English Charge d’Affaires I do not vouch for the truth of this—Mr Pinkney ended his Speech to day and it is said great was the fall thereof—Johnson Hellen has distinguished himself very much in a Speech made in George Town at a sort of Town meeting against the recession of the District of Columbia—he is only nineteen and likely to make a figure in the World more especially as his habits are all good and he is industrious— 25 My Sons went to the Senate and heard Mr. Otis with whom they were very much delighted—In the evening we had a small but pleasant party but I was so much at a loss to entertain my company that I sang and made George sing— 26 Genl Brown and staff were here and he introduced one of them by the name of John Adams Dix, from New Hampshire a very fine young man— 26 Went as far as the Navy Yard to return visits; the day was raw and cold—when I returned the Snow began to fall and ere night the ground was again completely covered—The Debate on the Missouri question has begun in the House with great asperity on both sides and the minds of either party appear to be in such a state of exasperation that I much fear it will only be productive of mischief in every point of view—Your Son requests me to beg of you as a particular favour to him should you be addressed on the subject (which he has no doubt you will be) to refrain from giving any opinion whatever as he does not think the time has arrived in which he can with propriety take a part in the business and it would be said when he does that you had influenced any measures he may think necessary to adopt hereafter; which would operate unfavorably. In the evening at the Drawing room which was thin tho fuller than might have been expected in consequence of the bad weather—had no opportunity of speaking to the President—Mr. Lanman a Senator from Connecticut was very kind to John and invited him to go and see him—
				
					
				
				
			